Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4-8, 10, 13-16, 19, and 20 were previously pending. Claims 1,10, and 16 are amended. Claims 1, 4-8, 10, 13-16, 19, and 20 are allowed as indicated below. 
Response to Arguments
Applicant’s arguments on remarks pages 13-16 with respect to rejections made under 35 USC §103 have been fully considered and are found persuasive in view of the claim amendments. Therefore, the rejection is withdrawn. 
Reasons for Allowance
Claims 1, 4-8, 10, 13-16, 19, and 20 are allowed. The following is Examiner’s statement of reasons for allowance: examiner knows no art which teaches or suggests alone, or in combination with other art the independent claims in their entirety. The closest prior arts cited previously:  
Hadfield (US7455225B1) disclosing a method and system for monitoring and controlling goods while in transit.
Nichols (US-20050192741-A1) disclosing a method and system for controlling a valuable movable item and determining the geographical location is within a predefined zone. 
Gregory (US-20110077909-A1) disclosing a method and system for asset management in logistic system. 
Schullian (US 20060047379 A1) disclosing a method and system for transport asset management. 
Chen (US20140327521A1) disclosing a method and system for asset location using relay tags. 
Williams (US-20150046361-A1) disclosing a method and system for managing shipped objects 
Zhou (US-20080186166-A1) disclosing a method and system for monitoring and tracking objects. 
The closet Non-patent literature art is currently cited: 
Jedermann, R., Pötsch, T., &amp; Lloyd, C. (2014). Communication techniques and challenges for Wireless Food Quality Monitoring. Philosophical Transactions of the Royal Society A: Mathematical, Physical and Engineering Sciences, 372(2017), 20130304. https://doi.org/10.1098/rsta.2013.0304. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628   
                                                                                                                                                                                                     /RUPANGINI SINGH/Primary Examiner, Art Unit 3628